DETAILED ACTION
Applicants’ filing of June 21, 2022, in response to the action mailed January 24, 2022, is acknowledged.  It is acknowledged that claims 1-6 and 9-16 are cancelled, claim 17 has been amended, and no claims have been added.  Claims 7-8 and 17-20 are pending.  
The elected invention is directed to a method of activating the spindle assembly checkpoint (SAC) in HeLa cells comprising administering:
(a)	a first protein, as set forth by SEQ ID NO:  26 comprising the kinase domain of Mps1 polypeptide (residues 107-465; SEQ ID NO:  2) linked to the dimerization element FRB (residues 1-97); and
(b)	a second protein, as set forth by SEQ ID NO:  25 comprising the phosphodomain of a Spc105/KNL1 protein (residues 1-440; 82-521 of SEQ ID NO:  5) linked to the dimerization element Fkbp12 (residues 462-677), 
wherein the kinase domain is capable of phosphorylating the phosphodomain, 
wherein dimerization of the first dimerization element and second dimerization element facilitates phosphorylation of the Spc105/KNL1 protein by the Mps1 polypeptide resulting in activation of the SAC, 
wherein dimerization is induced by rapamycin resulting in activating the SAC which prevents aneuploidies, and
wherein activating the SAC does not treat or prevent cancer in the HeLa cell.

Claim 20 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 7-8 and 17-19 , as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is November 18, 2015, the filing date of US 62256971.
AIA -First Inventor to File Status
Based on the effective filing date of November 18, 2015 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Rejection of claim 17, because the phrase “Spc105/KNL1 polypeptide” renders the claim indefinite, is withdrawn for the following reason.  
Applicants’ remarks have stated: ‘Applicant submits that the skilled artisan would understand that "Spc105/KNL1 polypeptide" refers to the KNL1 (in humans), Spc105 (in yeast), or any of the other variants of this kinetochore-associated protein that is evolutionarily-conserved across eukaryotes’.   Thus, applicants are asserting that the human KNL1 and the yeast Spc105 are members of a genus proteins having the same function. The specification states the following (p15)
As used herein "CASC5" and "KNL1" refer to the same human protein (Pubmed AccessionNo.Q8NG31) that is involved in spindle-assembly checkpoint signaling, correct chromosome alignment during mitosis, and attachment of the kinetochores to the spindle microtubules. "Spc105" refers to analogous protein in yeast (Pubmed Accession No.P53148).  "Spc105/KNL1" is used herein to refer collectively to these proteins and other variants thereof.

Thus, applicants are asserting that both human KNL1 and yeast Spc105 protein is involved in spindle-assembly checkpoint signaling, correct chromosome alignment during mitosis, and attachment of the kinetochores to the spindle microtubules.  It is noted that Pubmed AccessionNos.Q8NG31 and P53148 have no homology (see BLAST results below).  Nonetheless, the prior art discuses said proteins as having the same function (e.g., Caldas et al, 2014; appendix to remarks).  Based thereon and disclosure by the specification (p15), for purpose of examination, it is assumed that “Spc105/KNL1 polypeptide” means any protein involved in spindle-assembly checkpoint signaling, correct chromosome alignment during mitosis, and attachment of the kinetochores to the spindle microtubules and having any structure.

    PNG
    media_image1.png
    580
    473
    media_image1.png
    Greyscale


Rejection of claim 17, because the phrase “administering to the cell” renders the claim indefinite, is withdrawn for the following reasons.  The prior actions stated that, for purposes of examination, it is assumed that said phrase encompasses both ‘(i) exogenously administering the proteins per se to the cell, (ii) recombinantly expressing the proteins in the cell’. In response, applicants concur. 
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
As explained above, under 35 U.S.C. 112(b), for purpose of examination, it is assumed that “Spc105/KNL1 polypeptide” means any protein involved in spindle-assembly checkpoint signaling, correct chromosome alignment during mitosis, and attachment of the kinetochores to the spindle microtubules and having any structure.  This genus of proteins does not constitute and improper Markush grouping.

Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement and Written Description
Rejection of claims 7-8, and 17-19 under 35 U.S.C. 112, first paragraph/enablement and written description, for reasons set forth in the prior action, is maintained.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Experiments conducted during development of the presently claimed subject matter demonstrated, for example, that:
1.	Phosphorylation of Spc105 by Mps1 in yeast is sufficient to initiate SAC signaling; and
2.	Induced dimerization of a Mps1 kinase domain with a KNL1 phosphodomain in human cell line produces sustained mitotic arrest. 

The experiments throughout Examples 1-4 demonstrate the key role that inducing an interaction between a kinase domain of an Mps1 polypeptide and a phosphodomain of a Spc105/KNL1 is sufficient to activate the spindle assembly checkpoint in cells. These experiments were performed in yeast and human cells, but it is understood in the field that Spc105/KNL1 is "an evolutionarily conserved kinetochore-associated protein essential for accurate chromosome segregation in eukaryotic cells," and that the role of Spc105/KNL1 proteins has been identified not only in yeast and human cells, but also in worms (C. elegans), chickens, and flies (See Appendix A, Caldas and DeLuca, e.g., Abstract and KNL1 History (page 2)). The skilled artisan would recognize, based on the experiments conducted during development of the presently claimed subject matter, that induced phosphorylation of a Spc105/KNL1 phosphodomain by an Mps1 kinase domain is sufficient to activate the spindle assembly checkpoint in human and yeast cells. The understanding in the field of the evolutionarily-conserved role of Spc105/KNL1 and Mps1 proteins for accurate chromosome segregation across eukaryotes, allows the skilled artisan to understand that the effect of induced dimerization of a Spc105/KNL1 phosphodomain with an Mps1 kinase domain would not be limited to human and yeast cells. The present specification provides sufficient examples to provide written description support for the presently claimed methods across eukaryotes and to enable the skilled artisan to practice the presently claimed invention without undue experimentation.  
(B) Reply:	As explained in the prior action, it is acknowledged that the specification is enabling for a method to activate SAC using HeLa cells comprising:
recombinantly expressing the kinase domain of the wild-type Mps1 consisting of SEQ ID NO:21 linked to FRB; and
recombinantly expressing the phosphodomain of the wild-type KNL1 consisting of SEQ ID NO:52 linked to FKBP12,
wherein the kinase domain is capable of phosphorylating the phosphodomain, 
wherein dimerization of FRB and FKBP12 facilitates phosphorylation of the KNL1 polypeptide by the Mps1 polypeptide
wherein dimerization is induced with rapamycin and results in SAC activation (Example 4).
However, the claims are not limited to use of said proteins set forth by SEQ ID NO:  2 and 5.  In fact, the claims are not limited to use of known, naturally occurring proteins.  As discussed above for purpose of examination, it is assumed that “Spc105/KNL1 polypeptide” means any protein involved in spindle-assembly checkpoint signaling, correct chromosome alignment during mitosis, and attachment of the kinetochores to the spindle microtubules said proteins having any structure.  ‘Mps1’ also encompasses non-naturally occurring variant proteins capable of performing the Spc105/KNL1-phosphorylating function of Mps-1 and activating the SAC said proteins having any structure and (specification; page 16).
The making and using of proteins having the desired functional properties represents undue experimentation and said genera are not described such that the skilled artisan would have recognized applicants were in possession at the time of filing. 
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.	
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Defined on page 2 of the specification.
        2 Defined on page 2 of the specification.